In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the mother appeals from an order of fact-finding and disposition of the Family Court, Suffolk County (Freundlich, J.), dated October 11, 2011, which, upon a decision of the same court dated October 6, 2011, made after fact-finding and dispositional hearings, found that she permanently neglected the subject child, terminated her parental rights, and transferred custody and guardianship of the child to the Suffolk County Department of Social Services for the purpose of adoption.
Ordered that on the Court’s own motion, the notice of appeal from the decision is deemed a premature notice of appeal from the order of fact-finding and disposition (see CPLR 5520 [c]); and it is further,
Ordered that the order of fact-finding and disposition is affirmed, without costs or disbursements.
The Family Court properly determined that the best interests of the subject child would be served by terminating the mother’s parental rights and freeing the child for adoption by his foster parents. Contrary to the mother’s contention, a suspended judgment was not appropriate in light of her lack of insight into her problems and her failure to address the primary issues which led to the child’s removal in the first instance (see Matter of Christopher T. [Margarita V.], 94 AD3d 900, 900-901 [2012]; Matter of Anthony R. [Juliann A.], 90 AD3d 1055, 1056-1057 [2011]; Matter of Peter C., Jr. [Peter C.], 88 AD3d 702, 703 [2011]).
The mother’s remaining contention is without merit. Balkin, J.P., Lott, Austin and Sgroi, JJ., concur.